[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant has moved to strike punitive multiple damages claims for relief on grounds that the plaintiffs have not specifically pled that another party has deliberately or with reckless disregard operated a motor vehicle in violation of §§14-218(a), 14-219, 14-222, 14-227(a), 14-230, 14-234, 14-237, CT Page 385114-239 or 14-240(a) and that such violation was a substantial factor in causing such injury. However, a review of the complaint reveals that paragraph 7 of the complaint makes the necessary allegation as to direct and proximate cause nexus between the defendant's reckless operation in violation of § 14-222 and the injuries sustained. (¶ 7g).
Motion denied.
FLYNN, J.